Citation Nr: 1757463	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-27 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for essential hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1965 to March 1988.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2016, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in June 2016 for further development of the evidence.  This was accomplished and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  During service, in May 1981, the Veteran was placed on medication after having been diagnosed with hypertension with diastolic blood pressure readings of 100 or more.  

2.  The Veteran is taking continuous medication for control of his hypertension.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for essential hypertension have been met for the entire appeal period.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code (Code) 7101 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in April 2010 and April 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in March 2017.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017).  

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


Hypertension

Service connection for hypertension was granted by the RO in a June 2010 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 7101 from the date of reopened claim in 2008.  (An effective date earlier than August 26, 2008, was denied by the Board in June 2016.)  

For hypertensive vascular disease, with diastolic pressure of predominantly 100 or more, or with systolic pressure predominantly 160 or more, or; where continuous medication is shown necessary for the control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a 10 percent rating is assigned. With diastolic pressure predominantly 110 or more, or with systolic pressure predominantly 200 or more, a 20 percent rating is warranted.  A 40 percent rating is provided for diastolic pressure predominantly 120 or more.  A 60 percent rating is provided for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101 (2017).

Review of the records shows that the Veteran was treated in May 1981, while he was on active duty, for hypertension.  At that time, blood pressure readings of 140/100, 150/104, and 150/104 during an EKG evaluation were recorded.  He was admitted to the hospital due to severe hypertension.  He was placed on medication, which reportedly controlled the disorder.  

An examinations were conducted by VA in October 2009, July 2012, and March 2017.  On those occasions, it was noted that the Veteran took medication for control of hypertension.  In 2009, it was noted that he had discontinued the medication for some time due to the development of hypotension, but had resumed taking it when his blood pressure elevated again.  He had remained on antihypertensive medication since 1989.  On examinations in 2012 and 2017, examiners indicated that the Veteran did not have a history of diastolic blood pressure elevation of predominately 100 or more.  Those examination reports, as well as outpatient treatment records received in connection with the Veteran's claim, show that the Veteran takes medication for control of hypertension.  

The record shows that the Veteran has been taking antihypertensive medication since the effective date of the award of service connection.  While the VA examiners in 2012 and 2017 indicated that he did not have a history of diastolic blood pressure readings of 100 or more, the record shows that three readings met this criterion in May 1981, when he was first placed on medication.  With the resolution of reasonable doubt, the Board finds that he has met the diagnostic criteria for a 10 percent rating since the effective date of the award in 2008.  As the Veteran does not manifest diastolic blood pressure readings predominantly 110 or more, a rating in excess of 10 percent is not warranted.  As such, the appeal is granted to the extent indicated herein.  


ORDER

An initial rating of 10 percent for essential hypertension is granted, subject to the controlling regulations governing the payment of monetary benefits.   



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


